DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
	Response to Amendments
The amendments filed 10/20/2022 have been entered. Claims 1-3, 5-8, 10, and 13 remain pending in the application. 
Applicant's arguments, with respect to the rejection of Claim 14 under 35 U.S.C 112(a), filed 10/20/2022 have been fully considered. Because of the cancellation of Claim 14, the previous rejection under 112(a) has been rendered moot and therefore is withdrawn.   


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103, filed 10/20/2022 have been fully considered but are not persuasive.  
	The applicant argues that the prior art of record, and especially Rolle does not teach the amended claim language. 
	In particular, the applicants argue that “among other things” Rolle does not teach or suggest the amended claim language. 
Similar to applicant’s previous argument(s), the main argument appears to be centered around the “signal pattern data” and how this data is actually obtained. 
The applicant argues that prior art of record Rolle, rather than obtaining the signal pattern data from the light signal system, calculates the signal pattern data based on detectors. 
Specifically, the applicant argues that: 
“…the Rolle reference discloses a mounted camera sensor 201, which captures the status of the traffic light 301…or the photocell sensors 203 to 205, which are used instead of a camera sensor of Rolle to provide the following outputs: 1. captured image of the traffic light (camera sensor 201); or 2. an intensity signal (photocell sensors). 
The monitoring system 100 of Rolle receives this output and calculates a current light signal status based on this output…Role does not receive, as an output from the light signal system, signal pattern data, as required by Applicant’s amended claims.” 
The applicant continues to argue (Pg. 14 of 10/20/2022 remarks): 
	“The claims require the traffic data, in addition to the signal pattern data…Applicants do not deny that the traffic data comes from the detectors, and the light signal system may be linked to the same detectors…to likewise obtain this traffic data. However, the traffic data provided, by way of example, by a number of detectors…is not the signal pattern data, required by Applicants’ claims to be obtained from the light signal system…Throughout Applicants’ entire specification, the signal pattern data always come from the light signal system, and not from some kind of detectors…” 
The examiner respectfully disagrees.
	 First, applicants appear to attempt to differentiate “traffic data” and “signal pattern data”. While, hypothetically, “traffic data” and “signal pattern data” may encompass different data, the as-filed specification makes NO such limitation. 
	For example, Paragraph [0020] of the as-filed specification recites, at least in part: 	
 “Traffic data in the sense of the description thus in particular comprises all data that the light signal system obtains in order to establish a future signal pattern on the basis of this data…” 
From this description, the applicants have clearly described “traffic data” in such a way that it “comprises all data that the light signal system obtains in order to establish a future signal pattern…” Limiting traffic data, in the manner argued by applicants, to exclude “signal pattern data” is contrary to applicants own specification. 
Indeed, while it hypothetically could be seen that “all data” does not necessarily encompass “signal pattern data” which would require a gross mischaracterization of the specification and claim language, the specification goes further.  
Specifically, paragraphs [0086]-[0087] of the as-filed specification describe at least one possible embodiment of HOW the argued “signal pattern data” is obtained.
The specification recites: 
[0086] “Traffic data 104 is provided to the light signal system 103. The traffic data 105 comprises detector data from three detectors, which is shown symbolically with three arrows with the reference numbers 107, 109, and 111.” 
[0087] “On the basis of the traffic data 105 the light signal system 103 establishes a signal pattern for three signal groups 113, 115, and 117 in each case” 
[0088] “the signal pattern data corresponding to these signal patterns is shown symbolically as an ellipse with the reference numeral 119.” 
	From reading and understanding these paragraphs, a person skilled in the art would understand how the applicant intended signal pattern data be obtained. 
Specifically, from [0087] one can see that “on the basis of traffic data” a “signal pattern” is established. And, from [0088], the “signal pattern data” corresponding to these patterns is shown as reference numeral 119. From [0086], the traffic data “comprises detector data”. 
It logically follows, that if the argued “signal pattern data” corresponding to the “signal patterns” is established “on the basis of traffic data”, and the “traffic data” “comprises” “detector data”, then “signal pattern data” also comprises, includes, or at least is based on “detector data” in at least one embodiment of the instant invention and indeed the claim language.
Thus, as established in the mapping under 103 and in numerous previous correspondences, the argued “signal pattern data”, in at least one possible embodiment, and under BRI of the claim language, encompasses data that is obtained from detectors; contrary to applicant’s assertions. 
 
Claim Interpretation
	The examiner, for clarity of record, would like to clarify the interpretation given to at least some of the claim terms. 
	1. Artificial intelligence. It appears the best explanation provided in the specification is paragraph [0021] and recites, at least in part: 
	An artificial intelligence in the sense of the description respectively comprises methods or processes from information technology respectively for example, which make the automation of intelligent behavior possible for example. The methods of artificial intelligence are characterized inter alia for example by making possible the capability of learning, using mathematical means, and also by the capability of dealing with uncertainty and probabilistic information.
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed term “artificial intelligence” as any method or process (e.g. for example, but not limited to, software) capable of “intelligent behavior.”
	2. “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” It appears the best explanation provided in the specification is at least paragraph [0053] and [0054] which recite: 
	In one form of embodiment there is provision of the signal pattern forecasting model to be trained in a Cloud infrastructure. The Cloud infrastructure comprises for example a processor that is embodied to train the signal pattern forecasting model. 
	The training in the Cloud infrastructure has the particular advantage that sufficient processing capacity can be provided efficiently here in order to be able to train the signal forecasting model efficiently. 
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed phrase “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” as any general purpose processor with “sufficient processing capacity…” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CIaim(s) 1-3, 5-8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (20170084172A1) in view of Li et al. (“Intelligent Traffic Signal System based on Networked Control”, NPL 2005).
With respect to Claim 1, Rolle teaches a system for forecasting a future signal pattern of a light signal system, the system comprising: a computing unit configured to receive traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “a computing unit configured to receive traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”.).

Said computing unit additionally configured to receive signal pattern data from an output of the light signal system, said signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status.").
said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data”.).
said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor (Rolle c.f. Figure 9. Further Pg. 10 Paragraph [0091] “Also, multiple computing devices 900 may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system).” The examiner notes that Rolle’s system of multiple computing devices and any or all of the examples listed teach “said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor”.).
…
said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
Rolle, however, does not appear to explicitly disclose: 
said local computing unit being connected to a control device of the light signal system and configured to receive said output of the light signal system from said control device, said output of the light signal system being the signal pattern data, said local computing unit additionally configured to receive the traffic data. 
Said local computing unit further configured to send the received signal pattern data and the received traffic data to said central computing unit
said central computing unit training the signal pattern forecasting model with said Cloud infrastructure, based on the signal pattern data and the traffic data received from said local computing unit and sending the trained signal pattern forecasting model to said local computing unit via a communication network 
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches said local computing unit being connected to a control device of the light signal system (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “said local computing unit being connected to a control device of the light signal system”.)
and configured to receive said output of the light signal system from said control device, said output of the light signal system being the signal pattern data, said local computing unit additionally configured to receive the traffic data (c.f. Li Fig. 1 and Li Fig. 2. Specifically note in Fig. 1 that the intersection controllers (which are local) are connected or otherwise are in communication with “agent-based control”. Note that “data collection” is part of local control. A person of ordinary skill in the art would infer that data collection being part of local control teaches “said local computing unit being connected to a control device of the light signal system and configured to receive said output of the light signal system from said control device”. 
Next, note Li Fig.2 Note that, as shown, Video detectors and induction loops are used to gather data including “Queues of Waiting Cars”, “Traffic Flow”, and “Information of Neighboring intersections” (All examples of “traffic data”). Additionally, note that Traffic Signal Light sends data or otherwise communicates the timing and interval of the next green phase (example of “signal pattern data”). 
A person skilled in the art would infer that because data collection happens at a local level (as seen in Li Fig. 1) and that data collection includes the traffic data and the signal pattern data (as seen in Li Fig. 2), Li teaches “and configured to receive said output of the light signal system from said control device, said output of the light signal system being the signal pattern data, said local computing unit additionally configured to receive the traffic data”.).
said local computing unit further configured to send the received signal pattern data and the received traffic data to said central computing unit (Li c.f. Fig. 1 Note especially the network and, for example but without limitation, the “agent control process” as well as the lines between the intersection controllers (example of “local computing unit” and the superior control center (example of central computing unit). Further note “send”, “exchange information”, and “return & update”. 
A person skilled in the art would infer that this networked setup with the exchange of information teaches “Said local computing unit further configured to send the received signal pattern data and the received traffic data to said central computing unit”.).
said central computing unit training the signal pattern forecasting model with said Cloud infrastructure, based on the signal pattern data and the traffic data received from said local computing unit and sending the trained signal pattern forecasting model to said local computing unit via a communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “said central computing unit training the signal pattern forecasting model with said Cloud infrastructure, based on the signal pattern data and the traffic data received from said local computing unit and sending the trained signal pattern forecasting model to said local computing unit via a communication network”.).
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 2, the combination of Rolle and Li teach wherein said artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” 
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.” 
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 3, the combination of Rolle and Li teaches wherein a machine-learning algorithm is implemented in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.”). 
With respect to Claim 5, the combination of Rolle and Li teaches wherein said central computing unit is configured to send the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “wherein said central computing unit is configured to send the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
With respect to Claim 6, Rolle teaches A method of forecasting a future signal pattern of a light signal system, the method comprising the following steps: receiving traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “receiving traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”.).
Receiving signal pattern data from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status.")
Forecasting the future signal pattern on a basis of the traffic data by a computing unit containing an artificial intelligence, the artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, the computing unit including a local computing unit and a central computing unit(Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.).
…
…and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
training the artificial intelligence on a basis of the traffic data and the signal pattern data of the light signal system (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “training the artificial intelligence on a basis of the traffic data and the signal pattern data of the light signal system”)
the artificial intelligence training step including comparing the forecasting future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “the artificial intelligence training step including comparing the forecasting future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.)
Rolle, however, does not appear to explicitly disclose: 
with the local computing unit being connected to a control device of the light signal system and configured to receive the output of the light signal system from the control device, the output being the signal pattern data, the local computing unit additional configured to receive the traffic data 
sending, from the local computing unit to the central computing unit, signal pattern data and traffic data received by the local computing unit
training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches …with the local computing unit being connected to a control device of the light signal system (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “…with the local computing unit being connected to a control device of the light signal system…”).

and configured to receive the output of the light signal system from the control device, the output being the signal pattern data, the local computing unit additional configured to receive the traffic data (c.f. Li Fig. 1 and Li Fig. 2. Specifically note in Fig. 1 that the intersection controllers (which are local) are connected or otherwise are in communication with “agent-based control”. Note that “data collection” is part of local control. A person of ordinary skill in the art would infer that data collection being part of local control teaches “said local computing unit being connected to a control device of the light signal system and configured to receive said output of the light signal system from said control device”. 
Next, note Li Fig.2 Note that, as shown, Video detectors and induction loops are used to gather data including “Queues of Waiting Cars”, “Traffic Flow”, and “Information of Neighboring intersections” (All examples of “traffic data”). Additionally, note that Traffic Signal Light sends data or otherwise communicates the timing and interval of the next green phase (example of “signal pattern data”). 
A person skilled in the art would infer that because data collection happens at a local level (as seen in Li Fig. 1) and that data collection includes the traffic data and the signal pattern data (as seen in Li Fig. 2), Li teaches “and configured to receive said output of the light signal system from said control device, said output of the light signal system being the signal pattern data, said local computing unit additionally configured to receive the traffic data”.).
sending, from the local computing unit to the central computing unit, signal pattern data and traffic data received by the local computing unit (Li c.f. Fig. 1 Note especially the network and, for example but without limitation, the “agent control process” as well as the lines between the intersection controllers (example of “local computing unit” and the superior control center (example of central computing unit). Further note “send”, “exchange information”, and “return & update”. 
A person skilled in the art would infer that this networked setup with the exchange of information teaches “Said local computing unit further configured to send the received signal pattern data and the received traffic data to said central computing unit”.).
training the signal pattern forecasting model with the Cloud infrastructure of the central computing unit based on the traffic data and the signal pattern data of the light signal system received by the central computing unit from the local computing unit and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “said central computing unit training the signal pattern forecasting model with said Cloud infrastructure, based on the signal pattern data and the traffic data received from said local computing unit and sending the trained signal pattern forecasting model to said local computing unit via a communication network”.).).
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 7, the combination of Rolle and Li teach wherein the artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.” 
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 8, the combination of Rolle and Li teaches which comprises implementing a machine-learning algorithm in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.”). 
With respect to Claim 10, the combination of Rolle and Li teaches sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
	 
	With respect to Claim 13, the combination of Rolle and Li teaches a non-transitory computer readable storage medium having software saved thereon that when executed by a process of the computing unit carries out the method according to claim 6 (Rolle Claim 16 see “a computer program product.” The examiner notes that Rolle’s computer program product claims at least the method steps of Rolle Claim 10. Thus, Rolle’s Claim 16 teaches “a non-transitory computer program readable medium having software saved thereon that when executed on a computing unit have artificial intelligence carries out the method according to Claim 6”. Additionally, the examiner refers to the mapping of Claim 6 as presented above.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126

/VIKER A LAMARDO/Primary Examiner, Art Unit 2126